Citation Nr: 1809105	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  12-24 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia 


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for hypertensive cardiovascular disease with left ventricular hypertrophy (previously rated with mild renal insufficiency).

2. Entitlement to a separate compensable evaluation for mild renal insufficiency with hypertension (previously rated with hypertensive cardiovascular disease with left ventricular hypertrophy).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1992 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2017, the Board remanded the issue for further development, to include directives for the RO to complete an evaluation of hypertension separately from hypertensive heart disease.

In December 2017, in readjudicating the increased rating claim, the RO recharacterized the disability and awarded a separate noncompensable rating, based on the presence of kidney disease, for mild renal insufficiency with hypertension.  As the Veteran has not expressed satisfaction with these awards, the Veteran's increased rating claim for hypertensive cardiovascular disease with left ventricular hypertrophy, now characterized as two increased rating claims, one for hypertensive cardiovascular disease with left ventricular hypertrophy, and another for mild renal insufficiency with hypertension, remains at issue.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board will assess the propriety of the ratings below.  


FINDINGS OF FACT

1. During the appeal period, the Veteran showed 7-10 METs capacity attributable to hypertensive cardiovascular disease; he had a left ventricular ejection fraction ranging from 55-68 percent, and has never had congestive heart failure.

2. During the entire appeal period, the Veteran's disability included mild renal insufficiency with hypertension that is not rated at least 10 percent disabling under Diagnostic Code 7101 (where hypertension is manifested by diastolic pressure is predominantly 100 or more, or systolic pressure predominantly 160 or more, or where there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control).


CONCLUSIONS OF LAW

1. The criteria for an increase rating greater than 30 percent for hypertensive cardiovascular disease have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7007 (2017).

2. The criteria for a compensable rating for mild renal insufficiency with hypertension have not been met.  38 U.S.C. §§ 1155 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.41, 4.115, Diagnostic Code (DC) 7530 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1 (2017).  

Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran filed his claim for an increased rating in May 2010; therefore, the focus for adjudicating the increased rating claims is the period beginning May 2009, one year prior to the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf. 38 C.F.R. § 3.156(b) (2014).

I. Hypertensive Cardiovascular Disease

The Veteran is assigned a 30 percent disability rating under Diagnostic Code (DC) 7007, hypertensive heart disease.  Under DC 7007, a 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  C.F.R. § 4.104 (2017).  A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104 (2017).

In a June 2010 VA examination, the examiner diagnosed hypertensive cardiovascular disease, based on findings of left ventricular hypertrophy and the Veteran's medical history.  His symptoms included angina, shortness of breath, dizziness, fatigue and palpitations, and the examiner noted continuous medication was required.  He had experienced no syncope attacks.  A stress test was conducted, revealing 7 METs.

VA medical treatment records from March 2010 to September 2011 revealed ejection fractions of 57-68 percent.

In a July 2017 VA examination, the examiner diagnosed hypertensive cardiovascular disease with left ventricular hypertrophy.  His symptoms included lightheadedness, shortness of breath and fatigue.  The examiner noted that, given that the nature of his cardiac problem is due to hypertension, he is maintained on antihypertensive medications.  The examiner indicated that the Veteran did not have a myocardial infarction or congestive heart failure, and he had not been hospitalized for the treatment of his heart condition.  Echocardiogram testing revealed cardiac dilatation and left ventricular ejection fraction of 55-60 percent.  There was also moderate diastolic dysfunction with associated left atrial dilation.  The examiner noted exercise stress testing was not without significant risk.  Interview based METs testing showed that 7-10 METs level reflected the lowest activity at which he reported dyspnea.  The examiner noted this was due solely to his heart condition.  The examiner concluded that hypertrophy had resolved, and that ejection fraction was a more accurate measure of the Veteran's current cardiac functional status, as the symptomatology was not readily captured by METs interview due to relatively strong cardiac function.

The Veteran has generally indicated that his disability has worsened over the course of the appeal period.  Neither the Veteran nor his representative have indicated in what ways his disability has worsened, nor have they submitted medical evidence suggestive of worsening that would call into question the findings of the examiners and physicians cited above.  While the Veteran is competent to attest to observable symptoms, his METs assessments, ejection fraction percentages, and the presence of congestive heart failure are medical assessments beyond the competence of a layperson.  

For these reasons, the Board finds that the overall disability picture for the Veteran's hypertensive cardiovascular disease more closely approximates the severity contemplated by the 30 percent rating currently assigned.  38 C.F.R. § 4.7 (2017). The evidence of record is against a finding that an increased rating to 60 percent or higher under Diagnostic Code 7007 is warranted.

Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2017).

II. Mild Renal Insufficiency with Hypertension

The Veteran's mild renal insufficiency with hypertension is currently rated as noncompensable.  As noted in the introduction above, in readjudicating the Veteran's increased rating claim for hypertensive vascular disease, the RO recharacterized the disability and awarded a separate noncompensable rating, based on the presence of kidney disease, for mild renal insufficiency with hypertension.

DC 7530 addresses chronic renal disease, and is rated under renal dysfunction.  Renal dysfunction manifested by albumin and casts with history of acute nephritis, or hypertension noncompensable under DC 7101 is to be assigned a noncompensable rating.  

Albuminuria constant or recurring with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent under Diagnostic Code 7101 (where hypertension is manifested by diastolic pressure is predominantly 100 or more, or systolic pressure predominantly 160 or more, or where there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control) is to be assigned a 30 percent rating.  38 C.F.R. § 4.115a (2017).

The next higher evaluation of 60 percent is assigned when the renal dysfunction is manifested by constant albuminuria with some edema, or a definite decrease in kidney function or hypertension at least 40 percent disabling.  38 C.F.R. § 4.115a (2017).  

An evaluation of 80 percent disabling is assigned when the veteran's renal dysfunction is manifested by persistent edema and albuminuria with a BUN level of 40 to 80 mg%, or a creatinine level of 4 to 8 mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  38 C.F.R. § 4.115a (2017).  

Finally, the maximum evaluation of 100 percent disabling is available where the veteran's renal dysfunction requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria, or BUN level more than 80mg% or a creatinine level more than 8mg%, or markedly decreased function of the kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a (2017).  

A minimum compensable evaluation of 10 percent disabling is available for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017), where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or where a veteran has a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  The next higher evaluation of 20 percent disabling is available for hypertension manifested by diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  The next higher evaluation of 40 percent disabling is available for hypertension manifested by diastolic pressure predominantly 120 or more.  Finally, the maximum evaluation of 60 percent disabling is available for hypertension that is manifested by diastolic pressure predominantly 130 or more.  The Notes following Diagnostic Code 7101 indicate that hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  Hypertension is defined as diastolic blood pressure that is predominantly 90mm or greater.  Isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

The Board has reviewed all of the evidence in the Veteran's claim file.  In the present claims, there are numerous clinical records with regard to the Veteran's symptoms.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

A March 2010 VA medical treatment record revealed baseline pressure was 146/106, and the peak was 186/64.

In a June 2010 VA examination, the Veteran reported being diagnosed with mild renal insufficiency since 1997.  He noted urinating during the day, 3 times at intervals of 5 hours; and at night, 2 times at intervals of 3 hours.  He did not report problems starting urination; no urinary incontinence; and no symptoms of weakness, fatigue, loss of appetite, weight loss, weight gain, anorexia, limitation of exertion, recurrent urinary tract infections, renal colic, or bladder stones with pain.  He also did not require any procedures for his genitourinary problem; he had no hospitalization during the last 12 months; he was not on dialysis; and he reported that he did not experience any overall functional impairment from this condition.  The Veteran's three blood pressure readings were 128/84, 132/84 and 130/84.  For the VA established diagnosis of mild renal insufficiency, the examiner indicated that there was no change in the diagnosis, and at the time of the examination, the Veteran's condition was quiescent.  The examiner found no subjective symptoms or objective factors to confirm a diagnosis of mild renal insufficiency.

The Board recognizes that treatment notes disclosed that the Veteran's hypertension was primarily stable with readings of the following: 146/106 and 186/64 in March 2010; 145/100 and 142/96 in May 2010; 140/90 and 142/98 in December 2010; 134/80 in June 2011; 120/64 in October 2011; 119/57 lying down, 128/80 sitting and 124/52 standing in June 2012; 140/94 in July 2014; 142/85, 127/81 and 139/84 in February 2015; 108/71 in March 2015; and 139/79 in December 2015.

In a July 2017 VA examination, the examiner diagnosed mild renal insufficiency and deemed him asymptomatic.  The examiner listed signs of proteinuria (albuminuria) due to renal dysfunction.  The examiner did not find kidney, uretal or bladder calculi; there was no history of recurrent symptomatic urinary tract or kidney infections; he did not have a kidney transplant or removal; and did not have benign or malignant neoplasm or metastases.  BUN results were normal at 15; creatinine was normal at 1.08; EGFR normal at greater than 60; and no hyaline casts, granular casts or RBC's/HPF were seen.  The examiner noted that the Veteran's kidney condition did not impact his ability to work.  A blood pressure reading of 140/84 was noted on this examination.

These readings reveal that the Veteran had hypertension, but not to a compensable degree, as he did not have readings showing that diastolic pressure was predominantly 100 or more; or systolic pressure was predominantly 160 or more; nor did he have a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.

As such, the symptomatology associated with the Veteran's service-connected mild renal insufficiency with hypertension does not warrant a compensable rating at any period during the appeal.  For these reasons, the Board finds that the overall disability picture for the Veteran's mild renal insufficiency with hypertension is not more closely approximated by an increase to a compensable disability rating under Diagnostic Codes 7101 or 7530, but the Veteran's disability picture more closely approximates the current noncompensable evaluation under DC 7530.  38 C.F.R. §§ 4.104, 4.115a (2017).

Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2017).



ORDER

An increased rating greater than 30 percent for hypertensive heart disease is denied.

A compensable rating for mild renal insufficiency, with hypertension, is denied.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


